DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
It is noted that most of the language relating to the controller in the claims is presented as the controller taking actions.  This language does not explicitly require a controller that is programmed to perform these functions, merely a controller that is capable of being programmed to perform these functions.  The preferred language for controllers is “configured to” as it places a structural (i.e. programming) requirement on the controller.  The Examiner suggests that the language be amended to the “configured to” format for any claim limitation describing a function or action of the controller.  For example, claim 2 could be amended to “the controller is configured to determine the resistance placed…based on signals from the current and speed sensor.”  As it is currently written, any signal from a current or speed sensor would enable any controller to determine the resistance on the agitator blade, so the claim doesn’t place a strong requirement on the device.  As an additional example, line 1 of claim 3 would be amended from “the controller analyzes signals…” to “the controller is configured to analyze signals…”  Controller language appears to be present in claims 2-5, 8-12, 14, 16, 19, and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 17, 18, and 19 are all worded as thought the programs are performing functions, rendering the claims unclear.  It appears that executing the recited programs causes the controller to perform certain functions, but the claims should be amended for clarity.  For example, claim 15 could be amended to “wherein, when the controller executes the standard cavitation test, the controller is configured to compare a current decrease…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mally (US PGPub 2008/0223963, hereinafter Mally) in view of Geng et al. (WO 2016/197182, hereinafter Geng, listed on an IDS).
Regarding claim 1, Mally discloses a blender comprising:
a base assembly (figure 1, base 14);
a motor positioned within the base assembly (paragraph 0019, “drive motor…housed in base 14”);
a blender jar (container 12) selectively engageable with the base assembly, the blender jar including an agitator blade assembly (cutter assembly 32), the agitator blade assembly including at least one agitator blade and an agitator shaft for connection to the motor in the base assembly (paragraph 0020, “the motor is operably coupled to the cutter assembly”);
electronics (figure 2) housed within the base assembly and electronically connected to a power source (power supply 60), the electronics including at least one controller, memory for storing at least one operating program for controlling the operation of the motor (processor 52 would include control and memory functions) and at least one speed sensor coupled to the controller for measuring the speed of the motor at any particular time, said at least one speed sensor outputting a signal to the controller indicative of the speed of the motor (paragraph 0023, “the speed of the motor is monitored through a suitable, well-known sensor, such as a Hall effect sensor”);
wherein signals from the speed sensor to the controller during operation of said at least one operating program controls the operation of the motor during execution of said at least one operating program (see claim 10).
Mally is silent to a current sensor as recited.  Geng teaches a blender (figure 1A) that includes a controller (control module 140) and at least one current sensor (figure 1B, sensor 171) coupled to the controller for measuring the current being utilized by the motor at any particular time, said at least one current sensor outputting a signal to the controller indicative of the current being utilized by the motor (page 6, lines 18-21).  It is noted that Geng also discloses a speed sensor (181) coupled to the controller and that signals from the speed sensor and current sensor to the controller during operation of said at least one operating program controls the operation of the motor during execution of said at least one operating program (page 7, lines 1-5).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Mally with the additional sensor and controller functionality of Geng for the purpose of increased efficiency through controlling the power consumption of the device (Geng: page 7, lines 4-5).
Regarding claim 2, Mally discloses a speed sensor sending a signal to the controller (see above), but is silent to a current sensor.  Geng teaches a current sensor sending a signal the controller (see above).  The speed and power consumption feedback control described in Geng would be based at least in part on the load placed on the agitator blade because the speed and power consumption would be directly related to that, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Mally with the additional sensor and controller functionality of Geng for the purpose of increased efficiency through controlling the power consumption of the device (Geng: page 7, lines 4-5).
Regarding claim 6, Mally discloses a user interface (figure 1, control panel 28, switches 34) associated with the base assembly, the user interface allowing a user to select variable consistencies associated with the output of the product placed in the blender jar (paragraph 0021).
Regarding claim 7, Mally discloses variable consistencies associated with the output of the product placed within the blender jar including a thick consistency and a thin consistency (paragraph 0021, “chopping” would constitute a thick consistency and “liquifying” would constitute a thin consistency).
Regarding claims 8 and 9, Mally is silent to a current sensor.  Geng is relied upon, as above, to teach a current sensor, and further to teach control of the measured current by comparing it to a predetermined current level or rate of change (Geng: page 7, lines 1-5).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Mally with the additional sensor and controller functionality of Geng for the purpose of increased efficiency through controlling the power consumption of the device (Geng: page 7, lines 4-5).
Regarding claims 10-12, both Mally and Geng disclose feedback control based on the speed of the motor.  This, in combination with Mally’s various settings to achieve different consistencies of product, meets these claims.  See also figures 5 and 6 of Mally.
Claims 3-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mally (US PGPub 2008/0223963, hereinafter Mally) in view of Geng et al. (WO 2016/197182, hereinafter Geng, listed on an IDS), as applied to claim 1 above, and further in view of Bohannon, Jr. et al. (US PGPub 2013/0168475, hereinafter Bohannon).
Regarding claims 3-5, Mally and Geng are silent to the controller determining if cavitation is happening and executing a cavitation recovery program if it is.  Bohannon teaches a blender having sensors and a control system configured to analyze signals from the sensors to determine if cavitation is happening within the container and to execute a cavitation recovery program (paragraph 0009 and claim 3).  The reference teaches this process occurring at a variety of different speeds (see figures 3 and 4), including those that would meet the broadly-recited “high speed” of claim 5.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Mally and Geng with the control aspects of Bohannon for the purpose of avoiding cavitation, which Bohannon identifies as a problem encountered when blending a drink (paragraph 0005).
Regarding claim 14, Mally discloses operating programs stored in a memory including a recipe program and a liquid blending program (paragraphs 0023 and 0024).  Geng teaches an analyzed current program (page 7, lines 1-5).  Bohannon teaches a cavitation test program (operable at any speed) and a cavitation response program (paragraph 0009 and claim 3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the device of Mally with the additional programs of Geng and Bohannon for the purpose of providing additional functionality to the device so that it would be useful in a broader range of conditions.
Regarding claims 15-18, Mally and Geng are silent to the controller determining if cavitation is happening and executing a cavitation recovery program if it is.  Bohannon teaches a blender having sensors and a control system configured to analyze signals from the sensors to determine if cavitation is happening within the container and to execute a cavitation recovery program (paragraph 0009 and claim 3).  The reference teaches this process occurring at a variety of different speeds (see figures 3 and 4), including those that would meet the broadly-recited “high speed” of claim 17.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Mally and Geng with the control aspects of Bohannon for the purpose of avoiding cavitation, which Bohannon identifies as a problem encountered when blending a drink (paragraph 0005).
Regarding claim 19, Mally discloses the liquid blending program including a load based ramp up of current to the blender motor wherein the controller will ramp up the current to the blender motor to maintain a predetermined load on the agitator blade based on the ingredients in the jar (see figures 5 and 6).  In the figures, a speed ramp-up can be seen, meeting the claim.
Regarding claim 20, see rejections of claims 1 and 3-5.  It is noted that Mally also discloses a lid member (figure 1, lid 18).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mally (US PGPub 2008/0223963, hereinafter Mally) in view of Geng et al. (WO 2016/197182, hereinafter Geng, listed on an IDS), as applied to claim 1 above, and further in view of Potter et al. (US PGPub 2014/0231562, hereinafter Potter).
Regarding claim 13, Mally discloses a blade having a front edge and a rear edge (figure 1, cutter assembly 32), but is silent to the sharpness as recited.  Potter teaches a blender (figure 1) having a blade (figure 7A) with a front and rear edge wherein the front edge and rear edge have different degrees of sharpness (paragraph 0007).  The cited text describes a blade with a sharp leading edge and a blunt trailing edge, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the blades of Potter for those of Mally because such a simple substitution would have provided only the expected result of allowing material to be processed in the blender, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dickson, Jr. et al. (US PGPub 2016/0256006), Hoare et al. (US PGPub 2013/0340456), and Ciancimino et al. (US PGPub 2009/0110788) all disclose blenders or mixers including current sensors.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774